M. J. Kelly, J.
Plaintiff, Eugene Smith, proceeding pro se, filed a complaint for mandamus asking this Court to order defendant, Michigan Parole Board, to release him from custody. Plaintiff alleged various improprieties in the procedures followed by defendant when it revoked plaintiff’s parole in 1975.1
Plaintiff was convicted of manslaughter in Detroit’s Recorder’s Court and was sentenced on December 18, 1972, to a prison term of from 3 to 15 years. He was paroled on August 20, 1974.
On February 19, 1975, plaintiff was arrested by police officers acting on a lawful search warrant2 and found in possession of a loaded revolver, a rifle and heroin. These were apparent violations of his parole. On April 28, 1975, plaintiff received written notice of the three parole violation charges and he requested, in writing, a prelimináry hearing. The preliminary hearing was held on May 6, 1975, in Detroit. Plaintiff was represented by retained counsel and probable cause was found for each of the three counts. A parole violation warrant was issued on May 12, 1975, and plaintiff was returned to the State Prison of Southern Michigan at Jackson. On May 13, 1975, plaintiff appeared before the parole board and was informed of his rights to a hearing on the charges, to be repre*756sented by an attorney, and to present witnesses on his behalf. Plaintiff requested a hearing and indicated that he would retain counsel and present witnesses. However, at the final revocation hearing held on May 20, 1975, plaintiff was not represented by counsel and did not present any witnesses. After the hearing, plaintiffs parole was revoked.
The dispute in this action involves the reason plaintiff appeared at the revocation hearing without counsel and without witnesses. Plaintiff asserts that he did not receive written notice of the date and time of . the revocation hearing until late in the evening of May 19, the night before the hearing. Plaintiff asserts that he called his family after receiving notice on May 19, but that, due to the late notice to them and to the attorney, they did not arrive at Jackson until after the hearing had been completed.
We are asked to find that plaintiff was rushed into the May 20th final hearing without counsel. It is just as logical to infer that defendant surmised the final hearing would conclude adversely and that his representation pro se was a reasoned choice. Any number of reasons could be posited, but the dissent errs in finding that the record is silent as to a recitation of defendant’s rights. His own brief which is filed pro se over his signature states:
"Appellant Smith was returned to the Michigan State Prison at Jackson and he appeared before the Michigan Parole Board on May 13, 1975 and was fully informed of his rights to a hearing.”
The same signature, or what to this author looks like the same signature, is also inscribed under a *757hand printed witness statement entitled "Remarks”.
"I had just laid down for 1/2 hour or so & then the door came down. I knew the guns & dope was [sic] there, but they aren’t mine, I don’t use.”
The conditions of parole which defendant signed on August 20, 1974, when he was paroled after serving 20 months of a 3 to 15 year sentence for manslaughter are:
"5. WEAPONS: You cannot own, purchase, possess, use, sell or have under your control any deadly object, weapon, firearm, or imitation thereof, or be in the company of any person possessing the same.
"9. DRUGS: You must not be involved with or use narcotics or any controlled substances or be with persons who are so involved.”
The hearing examiner who conducted the preliminary hearing found evidence that when arrested, the plaintiff was lying on a bed, the only occupant of a bedroom in which the narcotics and revolver were found under the pillow of the bed. In the same room a rifle was standing against a dresser. Not exactly an innocent boudoir scene.
Further, part of the record in the present case consists of an affidavit of a parole agent who was employed at the State Prison of Southern Michigan at Jackson in May, 1975. The affidavit, which was prepared on January 14, 1976, asserts that the affiant orally informed plaintiff of the scheduled hearing "on or about May 16, 1975” and was informed by plaintiff that in the event he did not obtain counsel for the hearing, he would prefer to act on his own behalf at the hearing.
*758There is no reason presented by plaintiff why the affidavit of the parole agent should be disbelieved when the record clearly shows that plaintiff, after being advised of his right to counsel, retained or appointed, expressed his desire to continue with his retained counsel and named him. The affidavit seems to us to be completely plausible in view of the fact that the hearing could not be adjourned past 30 days from the date of arrest which was April 22, 1975.
We have no argument with the dissent’s analogizing probation revocation law to this parole revocation hearing, but we suggest the factual setting of this case is not the vehicle for imposing on parole violation hearings a requirement that waiver of counsel be in writing in order to be effective.
We affirm because we find no injustice, manifest or otherwise. The blizzard of documents which trails a criminal accused from pre-arrest to post-conviction is already as deep as an ocean and as wide as a church door, all under the guise of due process, an inexhaustible reservoir for judicial innovation.
Finally, how this controversy reaches our Court by writ of mandamus3 is suspect. There is squandering here of administrative and judicial resources. Plaintiff did not seek leave to appeal (GCR 1963, 806.3) within 60 days of the parole violation hearing decision of May 20, 1975. So far as we are concerned, his complaint for mandamus is a collateral attack upon that proceeding. The review of *759due process rights following criminal convictions should have a beginning and an end unless somewhere along the line there has been manifest injustice. Such is not the claim here; rather reversal is opted for by the dissent on what is known to the layman as a legal technicality.
Plaintiff raises two other issues. Plaintiff asserts that the parole board lost jurisdiction to proceed on the alleged parole violations by failing to hold the parole revocation hearing within 30 days of his arrest by the Detroit Police on February 19, 1975. Plaintiff relies upon MCLA 791.240a; MSA 28.2310(1), which requires that the hearing be held within the following time period:
"Within 30 days after a paroled prisoner has been returned to a state penal institution under accusation of a violation of his parole.”
This issue is without merit. The 30-day period did not begin to run until plaintiff’s confinement under the parole violation warrant, no earlier than April 22, 1975. Feazel v Department of Corrections, 31 Mich App 425; 188 NW2d 59 (1971). The parole violation warrant was served within a reasonable time and, since plaintiff was free on bond following his February 19, 1975, arrest and criminal charge, what delay there was resulted in no prejudice to him. See Ward v Parole Board, Department of Corrections, 35 Mich App 456, 461-462; 192 NW2d 537 (1971).
Plaintiff finally asserts that he could not be charged with parole violation for possessing the weapons and the drugs because the prosecutor had not proceeded against him on any weapons charges and the drug charge had been dismissed in court prior to trial. In other words he was not *760guilty because he was not tried and convicted. We find no merit in this argument.
With respect to the weapons in the bedroom, no criminal charges were brought against plaintiff. With réspect to the drugs, the criminal charge was dismissed prior to trial. Consequently, we see no basis for any theory of collateral estoppel preventing the parole board from litigating the circumstances of these charges. Cf. Standlee v Smith, 83 Wash 2d 405; 518 P2d 721 (1974). Had defendant been tried and found not guilty he would have a better argument. We do not have that issue here but we think it of doubtful validity.
Moreover, it is plain from a reading of the parole conditions concerning weapons and drugs that conduct broader than that covered by Michigan’s criminal law is prohibited by the parole agreement. Obviously a criminal conviction could not be a prerequisite to revocation of parole for violations of such conditions of parole.
The order revoking plaintiff’s parole is affirmed.
Quinn, P. J., concurred.

 Leave to appeal was granted on February 9, 1976, with Judge Holbrook dissenting.


 No attack is made on the search warrant. Plaintiff says the parole board is, in effect, usurping the jurisdiction of recorder’s court because the heroin charges were dismissed in that court.


 Were this an action to compel a hearing the extraordinary writ would be proper. A clear legal duty for a clear legal right. This is a contest on the merits — plaintiff says "I wasn’t advised”, defendant says "you were advised and you waived”. Hawkins v Michigan Parole Board, 45 Mich App 529; 206 NW2d 764 (1973), establishes the right to counsel for indigents. That is not the issue here.